 RED CAB, INC.279Red Cab,Inc.andRichardG. Covington Case25-CA-3963bargaining," it hardly effectuates the policies of ourstatute to condone such flagrant illegal conduct.November 22, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn July 8, 1971, Trial Examiner Paul Bisgyer issuedhis Decision in the above-entitled proceeding, findingthat Respondent had engaged in and was engaging incertain unfair labor practices and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision. The Trial Examiner furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended that such allegations be dismissed.Thereafter, Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheGeneral Counsel filed limited cross-exceptions and abrief in support of the Trial Examiner's decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner, as modified herein.2We agree with our dissenting colleague that theunusual circumstances of thiscasemay well havesubjected these labor and management negotiators toa nightmarish experience. However, we cannot agreethat the unhappy situation in which the employerfound itself justified "forcible employermeasures"specifically prohibited by Sec. 8 (a)(1), (3), (4), and (5)of this Act. Here the Respondent deliberately brokeoff bargaining, locked out and discharged its employ-ees, unilaterally changed working conditions, refusedto reemploy an employee whose name appeared on anunfair labor practice charge, and refused to reinstateother employees in reprisal for their concertedactivity. Surely, whatever "the realities of collectiveiIn adopting the Trial Examiner'sdismissal of the allegation that asupervisor promised a preference in cab selection to those who signed theback-to-work petition, we note that this issue turns upon an unresolvedquestion of credibility, and, in any event, is cumulative and would notaffect the remedy provided herein.In addition, we find that Respondent's lockout of employees on AugustORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Red Cab, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Discharging, locking out, refusing to reinstate, orotherwisedisciplining employees for seeking toinduce employees to vote against ratification of anagreement tentatively reached by the employees'bargaining representative and the Respondent, or forengaging in other union or concerted activity formutual aid and protection guaranteed by Section 7 ofthe Act.(b) Discouraging membership in Local 193, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labororganization, by discharging, locking out, or refusingto reinstate employees or discriminating against themin any other manner in regard to their hire or tenure ofemployment or any term or condition of employment,in reprisal for their internal union activities.(c) Discharging or refusing to reinstate employees orotherwise discriminating against them because theirnames appeared in an unfair labor practice chargefiled on their behalf as unlawfully terminated employ-ees.(d)Unilaterally establishing new terms and condi-tions of employment for its employees in the appro-priate unit described below, without first notifyingand bargaining with the above-named Union, as theirexclusive representative; soliciting employees toabandon a picket line and return to work as newemployees under the unilaterally established terms;and preparing or participating in the circulation of aback-to-work petition or offering employees betterterms and working conditions than those previouslyoffered in order to induce them to sign the petition.The bargaining unit includes:All full-time and part-time drivers together withgarage employees of the Respondent employed atits facility, exclusive of all personnel departmentemployees, office clerical employees, porters,salariedemployees,professionalemployees,guards, and all supervisors as defined in the Act.(e)Threatening to discharge or refusing to hire17wasmotivated by the sameconsiderationsas the discharges andconstituted a separate violation of Section8(a)(3) and (1).2Because theunfair labor practices found herein demonstrateRespondent's opposition to the policiesof the Act, we deem it necessary toorderRespondent to cease and desist fromin any mannerinfringing uponthe rights guaranteed its employees in Section7 of the Act.194 NLRB No. 41 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in reprisal for their protected union andconcerted activities.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of theirbargaining rights through their exclusive representa-tive, or in the exercise of their right to engage in unionand concerted activities for mutual aid and protectionas guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer the drivers who were discharged on August17, 1970, and have not yet been rehired immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority andother rights and privileges, and make them whole forany loss of earnings they may have suffered by reasonof their unlawful discharge, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) If it has not already done so, restore to thosedrivers who have previously been rehired their formerseniority and other rights and privileges and makethem whole for any loss of earnings they may havesuffered by reason of their unlawful discharge, in themanner set forth in the section of this Decisionentitled "The Remedy."(c)Notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or useful in analyzing theamount of backpay due and the right to reinstatementand employment under the terms of this recommend-ed Order.(e) Post at its terminal facilities in Indianapolis,Indiana, copies of the attached notice marked"Appendix." Copies of said notice, on forms providedby the Regional Director for Region 25, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days. thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 25, in3 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading "POSTED BYORDEROF THE NATIONALLABORRELATIONSBOARD"shall bewriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3CHAIRMAN MILLER, concurring in part and dissentingin part:It seems to me that both the Trial Examiner and mycolleagues have not adequately taken into account therealities of collective bargaining.During a 6-month bargaining period, both theUnion's representatives and Respondent's representa-tives were working arduously to work out a mutuallyacceptable set of conditions to enable them toaccommodate to this Board's view that its cab driversare employees. Respondent, prior to this Board'sdecision in an earlier proceeding, had treated them asindependent contractors and their income had con-sisted of their fares less a fee and mileage rate paid bythe drivers to Respondent for use of the vehicles.In the negotiations, Respondent wished to moveaway from the old lease system and convert to onemore consistent with the concept that its drivers wereemployees---onewhich would have instituted acommission form of payment and which would have,for the first time, granted fringe benefits of the varietycommon to employees, but not to independentcontractor compensation plans.The Union found its membership of a mixed mindabout the conversion, but ultimately its representa-tives, believing they had succeeded in coalescing thediverse views of their constituents into support for aset of conditions which would make the transitionfeasible, agreed at the bargaining table to include amutually agreeable commission schedule and certainnew fringe benefits. Indeed, the union bargainersbelieved they had obtained so favorable a set ofcommitments from Respondent that they advertisedthe tentative agreement as "one of the best Taxi-Cabagreements in the country."Then followed a debacle of the type which givesexperienced negotiators for both companies andunions nightmares. Stimulated by certain defectingmembers of the union negotiating team who brokeranks with their fellow-negotiators' and openly violat-ed their pledge to maintain unanimity in support ofthe package produced by their long and difficultnegotiations,a factionalizedmembership hooteddown the union leadership which attempted topresent the proposed agreement for ratification, andthe meeting broke up in disorder.Faced with this chaotic state of affairs, Respondenttook action which, in my view, was designed to createthe necessary leverage to bring about a settlement. Itunilaterally instituted a change to the new type ofchanged to read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD." RED CAB, INC.compensation arrangement, but at rates less favorableto the employees than those last offered to the Union.And because this involved a change from leaseagreements to a genuine employee arrangement, itannounced that those who wished to work under thechanged employment conditions should file applica-tions to become Red Cab, Inc., "employees" ratherthan lessees.This step, too, produced factionalized reaction fromthe Union, the officers counseling patience, but someemployees urging an immediate walkout. The upshot,within a few days, was a series of events which oneparty characterizes as a strike, and the other as alockout. But the ultimate outcome was that some 5weeks later the parties were successful in signing acontract bearing a striking resemblance to the onewhich was first agreed to between the negotiators-anoutcome which those experienced in negotiationscould probably have predicted would, sooner or later,follow the set of circumstances which I have describedas occurring here.But such experienced observers would also, I think,conclude that the Respondent's tactical maneuver ofputting into effecta setof conditions less favorablethan those which the union leaders had recommend-ed, but which it had been unable to sell because ofinternal disagreements, in all probability hastened theday of agreement, as it was doubtless designed to do.Just as there are times when the forcible measure ofunion strike action is necessary to move an employerfrom uncertainty to a willingness to agree, so also arethere times when rather forcible employer measuresare necessary to accomplish a fusion of opposingfactions within a union membership in such mannerthatit ispossible to conclude a bargain.This was just such a case, and it would not surpriseme in the least if the union leadership, if it were frank,would be among the first to concede it. Indeed, it willbe noted here that members of the original unionnegotiating team led the back-to-work movementhere-a phenomenon hardly characteristic of atypical strike situation.For us to attempt to fit this set of facts into ourtraditionalmolds, to hold that the actions taken byRespondent were "discriminatory discharges," illegal"interference"withSection7rights,anda"bypassing" of the Union and thus bad-faith bargain-ing, demonstrates our sometimes woeful inability totrulycomprehend the realities of the world ofcollective bargaining.4So, in substantial degree, I must dissent from thedecision herein. On the other hand, once an agree-ment was reached, Respondent unquestionably had aduty to reinstate the strikers without discrimination,and to the extent that the majority decision finds adiscrimination in reemployment, after the strike, of281employees who had reinstatement rights under ourlaw as it normally applies to economic strikers, Iwould concur.54The majority,in response to my dissent, recites a number of sectionsof the Act allegedto have been violated, characterizesthe 'conduct onceagain in thephraseologywe use whentypical violationsare found, andadds a rhetorical reference to "flagrant illegal conduct " None of thiscomes to grips with the issue of whether,in the context of a complicated setof bargaining conditions, the course followed with respect to the bargainingwas designed to prevent agreement or instead was the only visible coursewhich heldout a hopefor reaching agreement.Nor does it considerwhether, in a realistic view of the context, the termination of operations onAugust17, when an insufficient number of drivers were willing to work, fora variety ofreasons,shouldbe found to be an illegal`lockout" or"discharge "In fact, themajorityresponse merely again demonstratesa too hastywillingness to affix our familiar labels to conduct which, in my view, oughttobemore carefully evaluated in the light of a knowledgeableunderstanding of the total bargaining situation.5There wouldremain,as to some of these employees,factual questionsas to whether they requested reinstatement,and as to whether some ofthem remained on strike after an agreement with a no-strike clause hadbeen executed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights:To organize themselvesTo form, loin, or support unionsTo bargain as a group through a repre-sentative they chooseTo act together for collective bargainingor other mutual aid or protection.WE WILL NOT discharge, lockout, refuse toreinstate,or otherwise discipline employees forseeking to induce employees to vote againstratification of an agreement tentatively reached bythe employees' bargaining representative and theCompany or for engaging in other union orconcerted activity for mutual aid and protectionguaranteed by Section 7 of the National LaborRelations Act.WE WILL NOT discourage membership in Local193,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, by discharg-ing, locking out, or refusing to reinstate employeesordiscriminating against them in any othermanner in regard to their hire or tenure ofemployment or any term or condition of employ-ment, in reprisal for their internal union activities.WE WILL NOT unilaterally establish new terms,and conditions of employment for our employeesin the bargaining unit described below withoutfirstnotifying and bargaining with the above-named Union, as their exclusive representative; orsolicit employees to abandon their picket line and 282DECISIONSOF NATIONALLABOR RELATIONS BOARDreturn to work as new employees under theunilaterally established terms. The bargaining unitincludes:All full-time and part-time drivers togeth-erwith garage employees of Respondentemployed at its facility, exclusive of allpersonnel department employees, office cler-ical employees, porters, salaried employees,professional employees, guards, and all su-pervisors as defined in the Act.WE WILL NOT prepare or participate in thecirculation of a back-to-work petition or offeremployees better terms and working conditionsthan those previously offered in order to inducethem to sign the petition.WE WILL NOT threaten to discharge or refuse tohire employees because of their protected unionand concerted activities.WE WILL NOT discharge or refuse to reinstateemployees or otherwise discriminate against thembecause their names appeared in an unfair laborpractice charge filed on their behalf as unlawfullyterminated employees.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their bargaining rights through their exclusiverepresentative, or in the exercise of their right toengage in union and concerted activities formutual aid and protection as guaranteed inSection 7 of the Act.WE WILL offer all our drivers who weredischarged on August 17, 1970, immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and make them whole for anyloss of- earnings they suffered by reason of theirdischarge.RED CAB, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.Thisis an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 614 ISTA Center, 150 West Market Street,Indianapolis,Indiana46204,Telephone317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER,Trial Examiner:This proceeding,with allparties represented,'was heard on March 16 through 18,1971, in Indianapolis,Indiana,on the complaint of theGeneral Counsel issued on January 12,1971,2 as amendedat the hearing,and the answer of Red Cab,Inc., hereincalled the Respondent or Company.In issue are questionswhether the Respondent,in violation of Section 8(a)(1), (3),(4),and(5)of the National Labor Relations Act, asamended,3discharged,locked out, and refused to reinstateemployees because of their protected union and concertedactivities; denied reinstatement to an employee because hewas named in the unfair labor practice charge filed herein;unilaterally changed terms and conditions of employmentwithout notice to, or bargaining with the Union,and dealtwith individual employees;prepared and participated inthe circulation of a back-to-work petition in derogation oftheUnion'srepresentative status;and threatened todischarge and refuse to rehire employees because of theirprotected union and concerted activities.The parties didnot avail themselves of the opportunity to present oralargument at the close of the hearing but thereafter theGeneral Counsel and the Respondent submitted briefs insupport of their respective positions.Upon the entire record,4and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:1Local 193, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein called the Union, waspermitted to intervene in this proceeding.2The complaint is based on a charge filed by Richard G Covington onSeptember 29, 1970,a copy of which was duly served on the Respondentby registered mail the next day3 Sec 8(a)(1) of the Act makes it an unfair labor practice for anemployer "to interfere with,restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7." Insofar as pertinent,Sec. 7 providesthat "[e ]mployees shall have the right to self-organization,to form,join, orassist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection .. "Sec.8(a)(3),with certain qualifications not material herein, prohibitsan employer,"by discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage or discouragemembership in any labor organization . .Sec.8(a)(4)prohibitsan employer"todischargeorotherwisediscriminate against an employee because he has filed charges or giventestimony under this Act." Finally,Sec. 8(aX5) makes it an unfair laborpractice for an employer"to refuse to bargain collectively with therepresentatives of his employees,subject to the provisions of section 9(a) "4In accordance with prior arrangement made at the hearing, and onnotice to the Charging Party and the Union, the General Counselsubmitted after the close of the hearing a stipulation signed by theattorneys for the General Counsel and the Respondent, identified as G C.Exh 29. No objection having been made, the document is received inevidence RED CAB, INC.283FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Indiana corporation, operates ataxicab system in Indianapolis, Indiana, where its principaloffice and terminal facilities are located. Its annual grossrevenues exceed $500,000.During the past year theRespondent in the course and conduct of its businesspurchased goods and materials originating outside the Statevalued in excess of $50,000.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAdmittedly, the Union is a labor organization within themeaningof Section 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA.The EvidenceThe events giving rise to the unfair labor practice chargesherein are, as follows:1.The Union's selection as bargainingrepresentative of the Respondent's cabdrivers;contract negotiationsPrior to August 17, 1970, the Respondent employedapproximately 300 cabdrivers. Except for newly hiredindividuals without experience, drivers operated under full-time or part-time leaseor rental agreements containingsubstantially the same terms and conditions. Pursuant tothese arrangements, the drivers retained the collected faresbut paid the Respondent a fixed fee per shift and a mileagerate for use of the vehicle. The newly hired inexperienceddrivers, however, were paid on a commission basis duringthe first month or less of their employment, after whichtime, if proved to be satisfactory, they were required to signa lease agreement to continue driving a cab. Although theRespondent alleged in its answer to the complaint thatdrivers were independent contractors and not employeescovered by the Act, in its brief it has apparently abandonedthis contention for the purposes of thiscase.In any event,5Red Cab, Inc.,173NLRB 1262, 1264. It is undisputed that no changehas occurred in the lease agreements, operating procedures,and the dutiesand functions of drivers since the Board's decision in the cited case.6Except as otherwise indicated, all dates refer to 1970.rThe conceded appropriate unit, as described in the complaint, consistsof:All full-time and part-time drivers together with garage employees oftheRespondent employed at its facility exclusive of all personneldepartment employees, office clerical employees, porters, salariedemployees, professional employees,guards and all supervisors asdefined in the Act.However, the parties thereafter bargained separately for the garageemployees, concluding an agreement for them in July Consequently, theissues in the present caserelate only to the drivers.8 It was the Respondent's position that, under rulings of the InternalRevenue Service,fringe benefits could not be given to drivers withoutimpairing,forincome tax purposes, the independent contractorrelationship purportedly established by the lease agreements.9 The Committee which approved the tentative agreement consisted ofthe evidence reflecs suc° complete control retained by theRespondent over the lease drivers, not only with respect tothe ends to be achieved, but also with respect to the meansof accomplishing those ends as to make the drivers clearlyemployeeswithin the coverage of the Act and notindependent contractors. Indeed, the Board has so held inanother case in which it found the Respondent guilty ofdiscrimination against one of its cabdrivers.5 There is noquestion that since August 17 the relationship between theRespondent and the drivers has been that of employer andemployee.In February 1970,6 as a result of an election conducted bythe Indiana Division of Labor, the Union was certified asthe collective-bargaining representative of the Respon-dent'sdrivers.?A series ofsome12 to 15 contractnegotiating meetings then followed at which the Respon-dent was represented by its president, Richard Hunt, andother officials and the Union by its president, Maurice Day,its secretary-treasurer, Louis H. Floerke, and an employee-designated committee. In the course of these negotiations, itsoon developed that the major stumbling block toagreement was a dispute whether to continue the leasearrangementswith improved terms and conditions ofemployment, as the Union proposed, or whether toabandon thoseagreementsand pay the drivers straightcommissionsand grant them certain fringe benefits,8 as theRespondent demanded. Making the Union's position evenmore difficult was the serious split among the driversthemselves whether to retain the lease system. Indeed, theconflict in views became apparent at the very inception ofnegotiationswhen the Union, in preparing its initialproposals for submission to the Respondent, conducted apoll of the membership which favoreda leasearrangementonly by a close vote. Happily, however-but not forlong-theUnion on August 4, with the unanimousconcurrence of the Employee Committee, including BenEdmonds and the Charging Party Richard Covington,leaders of the group advocating retention of the leasearrangement,9 resolved its differences with the Respondentand reached tentative agreement on the basis of theCompany's commission proposal,eliminatingthe existinglease arrangement.Among other things, this agreementestablished a graduatedscale of commissionsto be paiddrivers 10 and its adoption was made subject to ratificationRev. OscarHill, its chairman,and driversBen Edmonds, John Welker,Mary Pennell,RichardCovington,Leonard Sanders, and Floyd Marine.Edmonds and Covingtonwere newcomers to the Committee.Edmondsparticipatedin theAugust 4 andprior meeting,while Covington attendedonly the August 4 one. Although Edmonds, Covington, and Sandersoriginally objected at the August4 meetingto the Company's commissionsproposal andthe discontinuance of lease arrangements, they eventuallyjoined the othercommitteemento approvethe tentative agreement. It isalso notedthat, prior to the August 4meeting, Edmondshad complainedto the InternationalUmon aboutthe representation drivers were receivingfrom the Umon.10 Specifically, the tentativeagreementprovided commissions of 42percent on gross bookingsup to $150;46 percenton gross bookings of$151 to $250; and48 percent on bookingsover $251. The gross bookingsfigurereflected a compromiseby theRespondentwhich originallyproposedhigher amountsThis scale was known as the 42-46-48arrangement.Provisionwas also madefor new employees to be paid astraight commission of 40 percent during thefirst 30 days of employment. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDby the drivers. The Com'ertook to use itsbest efforts to sell the agreement terers.Union President Day promptly drafted a document,setting forth the results of the August 4 negotiations, andnoting that the proposal was unanimously accepted by theCommittee and that it could be "one of the best Taxi CabAgreements in the country." Copies of this document weredistributed among the drivers with a copy being posted onthebulletinboard at the Respondent's terminal. Aratification meeting of drivers was scheduled for August 14.2.Opposition to the tentative agreement; August8 preratification union meeting; the Respondent'scancellation of lease agreementsIt was not long before Committeemen Ben Edmonds andCovington experienced a change of heart as to thedesirability of the commission arrangement that they andthe other committeemen had agreed to sell to the drivers.Instead, they and other drivers launched a campaign todefeat its acceptance. Accordingly, at a meeting on August8 attended by about 60 out of some 300 drivers, which theUnion called for the purpose of explaining the terms of thetentative agreement, Edmonds and his colleagues urged itsrejection and succeeded in preventing Day and the Union'sattorney, Leroy New, from making their presentation. Themeeting adjourned in disorder without anything beingaccomplished.Word of the activities of the Edmonds-Covington groupsoon came to the attention of Company President Hunt.Apparently provoked by this turn of events and decidingnot to wait for the formal ratification vote scheduled to beheld on August 14, Hunt on August I 1 sent Day a letter. Inithe referred to his sincere efforts to negotiate anagreement with the Union and expressed his surprise "atrecent developments that are carrying on within . . . [the]driver organization." Continuing, the letter stated:Therefore, I am withdrawing our proposal as agreed toon August 4, 1970 and under the terms of the LeaseAgreement, I am hereby terminating the Lease RentalContract for all drivers, effective 6:00 a.m. August 17,1970.Ifwe are to maintain this company, we must have agood employee-employer relationship and we willconsider any rehiring of the terminated lessees aftercareful screening.EffectiveMonday, August 17, 1970, the drivers willreceive40% of their gross bookings, wherein thecompany will furnish gas, maintenance, etc.By separate letter, posted on the Bulletin Board, we arehereby notifying our Lease Drivers as of this date.As indicated in the letter, the Respondent posted thefollowing notice on the bulletin board in the drivers' roomand on the front door of the building:TO ALLDRIVERS UNDER TERM OFCONTRACT DESIGNATED AS LESSEENotice is hereby given that the present lease contractshall be terminated at the end of the work day onliThere is evidence that on various earlier occasions duringnegotiations the drivers also considered calling a strike in support of theSunday, August 16, 1970. A work day at Red Cab Inc. isconsidered as 6:00 a.m. the morning of the 17th.After 8 months of careful negotiations with theTeamsters' Local, including two lengthy discussionswith the State Labor Board, we have decided toterminatelease agreementswith the present drivers. It isour feelings that the Company cannot operate underpresent conditions,unlesswe maintain a good employ-ee-employer relationship and I feel that good employee-employer relationship is in the best interest of the publicand the general welfare of of the Company and driverscombined.I quote from the State Labor Commissioner, that: "Anemployer certainly has a right to run his ownCompany."Lease contracts (independent contractors) are no longerin the bestinterestof the Company, or presentlessees,and are cause to terminate such agreements.If anypresent lesseeswould like to become an employeeof Red Cab Inc. they may do so by filling an applicationfor consideration.This in no way effectspresent commissiondrivers andwe will operate on a 40%commissionto the drivers ontheir gross bookings.Undeniably, the announced new commission rates wereinferior to those prescribed in the tentative agreementscheduled to be voted upon on August 14. As expected, theRespondent's action only served to aggravate the situation,causing the drivers seriously to consider among themselvesthe feasibility of calling a strike against the Company."The Union, however, made no direct response to theRespondent's letter, although Union President Day advisedthe drivers to continue working and wait to "cross thebridge when we got to it." Secretary-Treasurer Floerke alsocounseled several members of the Committee to ignore theCompany's notice and to inform the drivers not to stopworking as the Union intended to seek further negotiations.3.The August 14 ratification ballot; thescheduled strike voteOn August 14, the Indiana Division of Labor conducteda secret ballot among the drivers to determine whether ornot to accept the tentative agreement. The proposition wasdefeated by a vote of 94 to 58 in a unit of some 300 eligibledrivers. Immediately after the results were announced,Union President Day assembled the drivers to considertheir future action.This led to a discussion of theRespondent's contemplated cancellation of the leaseagreements on August 17, the drivers' threatened termina-tion, and the requirement of new employment applicationsinorder to be considered for work on 40-percentcommissions. Day testified that he did not regard those newterms and conditions of employment acceptable especiallysince theRespondent had previously offered highercommission rates. He further testified that to urge theiracceptance by the drivers would put the Union "in aposition of not being able to get the best contract" for them.In anticipation of the fast approaching effective date of theUnion's contract demands but such action was either voteddown by themembership or they were dissuaded by union officials from striking. RED CAB, INC.285newly imposed conditions of employment,itwas suggestedby Edmonds, Covington, and others that a strike vote betaken then and therein viewof the fact that the defeatedtentativeagreementshad embodied the Respondent's finaloffer.However,the assemblageacceded to Day's advicethat the strike vote be deferred to afford absent drivers theopportunity to participate. Accordingly, Day scheduled astrikevote for August 17 at 6:30 p.m. at the union hallunlessthe Respondent delayed putting into effect its newemployment conditions. Strike votenoticeswere thereuponposted in the union hall and at the Company'sterminal. Inthe meantime, the drivers continued to operate companycabsunder theexisting lease arrangements.4.August 17 events; shutting down of operationsBeginningabout 4 or 5 o'clock in the morning of August17,drivers appeared at the terminal for work, as theycustomarily did. Undisputably, employment was availableto them only as new employees under the previouslyannounced terms, which required the filing of a newapplication of employment, subject to the Respondent'sapproval, and a willingness to work on a 40-percentcommission basis. A number of drivers who requested cabassignments that morning were denied them because oftheir refusal to submit a completed employment applicationform or to accept a 40-percent commission arrangement.12Other drivers who had filled out an application form thesame morning or a day or two before and were willing towork under the new conditions, were not given a cab orwere told to wait because cab assignments were beingwithheld for the time being.13 There were also severaldrivers who had filed the required application but who didnot take out a cab because of an alleged fear of thenonworking drivers or some other concern or reason or thefact that the Respondent had decided to close down itsoperations.14Finally,therewere drivers,manifestlydissatisfied with the newly imposed conditions of employ-ment or with the situation at the terminal, who congregatedoutside the terminal building at different times during theday, without seeking a cab assignment.15 When GeneralManager Jack Brooke a little after 5 a.m. asked a group ofdrivers standing outside the building whether they intendedto go to work, they replied that they were not interested inworking for 40-percent commissions. Brooke thereuponordered them to leave as they were on private property. Thedrivers obeyed and congregated on the sidewalk.According to Covington's undisputed and creditedtestimony, Supervisor Cecil Jones assembled the driverswho were in the vicinity of Company's terminal and madean announcement that, under instructions from PresidentHunt, they were to remove their automobiles from thepremises as the Company was "going to lock [the ] placeup," and block the entrances and exits to the facility. Thedrivers complied and then returned to the sidewalk andother areas surrounding the facility. In the meantime, theCompany proceeded to blockaccessto the premises withcabs, transport carriers, and other vehicles, leaving only themain entrance open.Thereafter,no trespassing signs wereposted around the premises.As a result of the foregoing events, no cabs left theterminal on August 17. There is testimony by Hunt whichseems to attribute the suspension of operations,at least inpart, to a firebomb threat that Brooke received from anunidentified telephone caller about 5:15 in the morning ofAugust 17, and to fear of a few drivers to take a cab out onthe streets.Brooke, however, testified that, despite thebomb threat, the Respondent would have kept itsoperations going had there been enough drivers willing towork manifestly under the Company's new terms. AsBrooke further testified, "If the cabs are not on the lot theycan't fire bomb them." Moreover, it is not claimed that anydriver was discharged or denied reemployment on accountof such misconduct. Except for an abortive attempt toresume operations on August 25, the terminal was shutdown until September 25 when it was reopened undercircumstances to be hereinafter discussed.It appears that following the closure, the drivers remainedoutside the premises, milling and standing around, anddiscussing in groups the situation confronting them. Duringthe day other drivers came to the area and joined thesegroups. Although there is conflicting testimony, I find thatlater in the day a number of drivers began to picket, initiallywith handmade signs bearing the legend "On Strike." Thesesigns,however, were subsequently replaced by lockoutsigns following the August 17 evening meeting consideredbelow.As soon as the Union's offices opened about 8 o'clock thesamemorning, Covington, Edmonds, Highbaugh, andother drivers went there and reported the developments atthe terminal to either President Day or Secretary-TreasurerFloerke. The drivers were told that nothing could be done ifthe Company was unwilling to let them take its cabs out.After being reminded of the strike vote scheduled for theevening, the drivers returned to the terminal area.5.August 17 strike vote meeting; lockoutpicketingIn accordance with the previously issued strike votenotice,the Union held a meeting at 6:30 in the evening ofAugust 17, over which Day presided. Some 120 to 135drivers attended. After reviewing the events of the day andthe denial of employment except under the newly imposedconditions,Day and Attorney Leroy New explained thelegal implications of the Respondent's action. They stated,as the drivers had been locked out of their jobs, they couldnot engage in a strike and therefore a strike vote waspremature. New further advised them that they were free topicket the Respondent peacefully in protest to the lockoutuntil the Respondent terminated the lockout and resumedoperations, at which time they could either return to workunder the Company's new terms or take a vote whether tostrike.The drivers were also instructed that only signsindicating that they were locked out should be carried ordisplayed:12Credited testimony of drivers Covington, Ben Edmonds,and GeorgedriversMary Pennell,Virgil Arthur, Alice Wolfe, and Willie WardellE. Crutcher.15Testimony of drivers John W.Bryant,Anthony N. Solhan, and James13Credited testimony of drivers Charles Rhea and Daniel Williams.Moore.14Testimony of the Respondent's general manager, Jack Brooke, and 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after the meeting ended about 7:45 p.m., thedriverswent to the terminal. Finding it still closed, thedrivers set up a picket line which they manned withhandmade lockout signs. The next morning (August 18),Day arrived there with lockout signs which bore theUnion's name and instructed them to remove or refrainfrom using strike signs 16 To give the picketing the officialstamp of approval, Day put on one of the signs, walked afew paces and then handed the sign to a picket. The lockoutpicketing continued until August 25.6.The Respondent's attempted resumption ofoperations on August 25; the strike vote andsubsequent picketing with strike signsOn August 25, the Respondent attempted to resumeoperations with drivers willing to sign new employmentapplications and accept the 40 percent commission ar-rangement. On that day a total of some 20 drivers drovecabs out of the company lot escorted by internal securitypolice.Mindful of the Union's admonition not to strikeunless the Respondent resumed operations, CommitteeChairmanHill,Covington, and other committeemendecided to report this new development to the Union.Accordingly, Hill drove to the union hall where he alertedDay to the resumption of operations. Day thereuponprepared the following notice of strike vote to be held onAugust 28:The Red Cab Company Inc., had officially lifted theirlockoutand demanded that the drivers return to workunder the company terms, therefore the drivers have noalternative other than take a strike vote.In the meantime the drivers are not returning to work,and a strike vote will be taken this Friday, August 28,1970 between the hours of 9:00 a.m. and 6:00 p.m. atthe local union hall, 849 South Meridian Street,Indianapolis, Ind.In the meantime, after a number of cabs had left theterminal, Company President Hunt addressed the- picketsand other nonworking drivers in the area. Proclaiming hisintention to put 100 cabs on the street the next morning,Hunt invited the drivers to return, "make out theseapplications and get rolling." Three or five of the driversresponded to the solicitation, abandoned the picket line,and entered the building. Approximately 10 minutes later,five cabs left the -terminal, three of which were identified asdriven by the former pickets.Hill then returned to the picket line, bringing with himthe strike vote notice for posting and publication.Concerned over Hunt's intervening solicitation of thedrivers to abandon the picket line and report for work onHunt's unilaterally established terms and his expressedintention to put 100 cabs on the street, a decision was madeby Hill, Covington, and others in the group to take a strikevote at the union hall at 6 in the evening without waitinguntil the August 28 scheduled date, which they believedwould be too late to be effective. To reach as many driversas possible, the telephone numbers of the individuals to becalledwere divided among the members of the group.Several drivers testified that they had not received suchnotice and were unaware of the accelerated August 25voting date.Between 5 and 6 p.m. (August 25), drivers began arrivingat the union hall to participate in the strike vote. Secretary-Treasurer Floerke tried, but to no avail, to dissuade themfrom proceeding with the vote because one had alreadybeen set for August 28. He also stated that a strike couldnot be sanctioned unless there was compliance with certainunion procedures, such as a secret ballot and a two-thirdsmajority vote.17 When Floerke denied the drivers' requestto use the Union's facilities to conduct the vote, the driversassembled on the parking lot where, under the supervisionof Hill, the balloting was held. The procedure utilized wasfor the voter to sign a register and then vote on a tally sheethis preference for or against calling a strike. The finaltabulation showed a vote of 80 to 0 in favor of a strike.18Following the balloting, the drivers returned to the picketline where they preparedsigns statingthat they were onstrike.Although the strike was not formally authorized,some signs bore the Union's name while others did not.Several signs indicated that the drivers refused to take a cutinpay.This strike activity continued until, as laterdiscussed, it was terminated when the Union concluded acontract with the Respondent on September 23. AlthoughDay and Floerke informed the leaders of this activity thatthe strike was not authorized, it is perfectly clear thatneither union official expected the drivers to return to workon the basis of 40-percent commissions which were belowthose previously offered the Union.The Respondent's attempt to operate on August 25proved to be a complete failure and the terminal was againclosed down. The Respondent presented some testimonythat several cabs were being followed during the day; falseservice calls were received at the terminal; a bomb threatfrom an unidentified caller was received the same or nextday; and it was not worthwhile trying to maintainoperations.7.Subsequent union efforts to reopennegotiations; the drivers' petition to the Union tosign contractAt the instance of Committee Chairman Hill, UnionPresident Day arranged a meeting with Company PresidentHunt in the latter part of August for the purpose ofcanvassing the possibility of settling the labor dispute. Outofdeference toHunt'swishes to exclude the othercommitteemen, only Day and Hill conferred with him.According to Day, Hunt made an additional offer, thedetails of which he could not remember. While leaving theterminal, Day was accosted by Covington and other picketsand taken to task for meeting with the Company withoutthe entire committee being present. In response, Daydeclared his intention to avail himself of every opportunityto talk to the Company to try to end the dispute. However,nothing productive apparently came of Day's meeting withHunt.On another occasion during the latter part of August,16There is some testimony that a stake sign was seen in the vicinity on18There is no evidence of the number of union members who wereAugust 18'notified of the August 25 strike vote. It was estimated that there were about17Apparently, International authorization was also required.270 union members at that time RED CAB, INC.287Day was approached by several drivers desirous ofreturning to work. This led to a discussion of circulating apetitionamong the members. Although voicing hisreluctance to utilize such a procedure because he believed abetter bargain could be achieved by further negotiations,Day prepared the following petition:REQUEST FOR LOCAL 193TO SIGNBARGAINING AGREEMENT WITH RED CABINC.The Red Cab drivers bargaining committee negotiatedterms of a proposed working agreement under whichcommissions of 42%,46% and48% were to be paid todrivers, along with other benefits.The proposal was withdrawn and rejected by Red Cab.Red Cab closed it's operation, effective August 17,1970.The undersigned drivers hereby request that Local 193,as the selected bargaining representative of Red Cabdrivers, sign a 3 yr. bargaining contract for drivers withRed Cab which will contain the above commissionschedule and benefits, if such agreement is availablefrom the employer.About 50 or 60 copies were made so that several driverscould participate in securing signatures. This procedure wassoon aborted when a driver brought a copy of the petitionto the picket line where it was destroyed.After the Respondent's unsuccessful effort to reopenoperations on August 25, a group of drivers, which includedHill,Edmonds, Covington, Highbaugh, and Solhan, heldunofficialmeetings of drivers, with Day's knowledge andacquiescence, to consider resumption of negotiations withthe Respondent. At one meeting held on September 4 at St.Johns Church, which 40 to 50 drivers attended, Hill,Marlnee, and Pennell 19 were removed from the Committeeand drivers Highbaugh and Fredericks were added. Newcontract proposals were then prepared and later given toDay for submission to the Respondent with a request forfurther negotiations. According to Day, he forwarded thegroup's proposals, as requested. These were subsequentlyrejected by the Respondent as "ridiculous" and no meetingwas held. In Day's absence during several weeks inSeptember, Covington also presented contract proposals toFloerke, urging him to seek negotiations. However, nothingcame of those efforts. It is undenied that at no time did theEdmonds-Covington group ever go over the heads of unionofficials to bargain with the Respondent; on the contrary,they always utilized union channels.Probably, Hunt's refusal to meet with the Committee aspart of the Union's negotiating team is attributable, at leastin part, to his displeasure with the active opposition of theEdmonds-Covington group to a contract which wasrestricted to commissions and excluded a rental provision.Indeed, on September 4, when driver Rhea remainedbehind to man the picket line while the other driversattended the St. Johns Church meeting, Hunt engagedRhea in a conversation in which he blamed Edmonds,Covington, Sanders,Hill,and Solhan for keeping thedrivers from returning to, work. Hunt remarked thatEdmonds was "crazy" for "think[ing] you can operate thisbusiness on a dollar an hour," adding that "as long as .. .[Hunt] live[d] ... [Edmonds would] never go back to workhere." As for Covington, Hunt stated "he had trouble withsome baking company and now he's bringing trouble here."Hunt then proceeded to make disparaging remarks aboutSanders, Hill, and Solhan and warned that he was going toreduce the number of black drivers he employed to 20percent, which was all the law required him to hire, and thathe was going to do the selecting. Rhea estimated that beforethe shutdown 70 percent of the Company's drivers wereBlack. Finally, Hunt suggested that, if Rhea had a family orneeded money, he'd better look for work elsewhere as theCompany had no intention of reopening operations soon.8.The back-to-work petition; the execution of abargaining contract; termination of picketingAfter the Company's unsuccessful attempt to resumeoperations on August 25, Marlnee and Pennell, originalmembers of the Committee, and other drivers spoke to Dayabout returning to work. In Pennell's conversation withDay, she inquired whether it was permissible for her tosecure from General Manager Brooke a list of drivers whohad previously signed new employment applications inorder to support a petition to go back to work. Dayindicated that he had no objection as things were at astandstill anyway.Apparently assuming the leadership in the back-to-workmovementMarine and Pennell then conferred withBrooke about the end of August or the first day or two inSeptember concerning the drivers returning to work on thebasis of the proposal the Company had withdrawn onAugust 11. They pointed out that this would enhance theprospect of securing signatures to a petition they intendedto circulate than would a petition based on acceptance oftheRespondent'smost recently imposed terms-thestraight 40-percent commissions. Brooke was manifestlypleased with this development and agreeable to theirproposition.At their request, Brooke prepared the follow-ing petition in language assertedly suggested by them:We the undersigned-FULL TIME RED CABEMPLOYEES, Desire to return to work, by acceptingRED CABS, Contract proposal to Teamsters Local 193.NAMELY: As Follows:42% on $150.00 Bookings46% on 151.00 to 226.0048% on 226.00 +We also accept the Fringe Benefits of $8.66 per month,on Hospital Insurance and $1.50 Voluntary matchingContribution to Teamsters Pension Fund. Also vaca-tion provisions as outlined in proposal.20Additional copies were made for other drivers to assist insolicitingsignatures.Brooke also furnished Marlnee andPennell with the names, addresses, and telephone numbers19Hill,Marlnee, and Pennell were not present, the latter two notCommittee as part of the Union's negotiating team.receiving timely notice of the meeting It is unnecessary to determine20This petition containeda column entitled"Name" and anotherwhether such removal was effective as it related purely to an internal union"Former Dever #." Obviously,this was arecognition that the drivers'matter. In any event, the Respondent had ceased dealing with theearlier employment had been terminated. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDof the drivers who had previously signed employmentapplications to work on 40-percent commissions. Thisinformation was distributed among the cooperating driverswho then proceeded to solicit signatures.There is undisputed testimony by driver John W. Bryantthat early in September Supervisor Gilbert Barnet came tohis home with a petition and asked him to sign, assertingthat he needed 10 or 15 moresignaturesbefore the driverscould return to work. Bryant declined tosign.James E.Childress also credibly testified, without contradiction, thatabout the middle of September he went to SupervisorAlbert Belt's office and told him that he wanted to sign apetition which he heard was being circulated in order toreturn to work. Belt confirmed the existence of the petitionand stated that many of the drivers who were picketing withhim had already signed the petition and that Childresscould sign the oneon Belt'sdesk. Belt also told Childress,that if he knew other drivers who wanted to go back towork,, to send them to him to sign the petition and addedthat drivers could return to work either under a rentalarrangement or on commissions plus fringe benefits.21Childress then signed the petition and, as he evidentlyindicated a preference for the rental arrangement, Beltinserted an "R" alongside of Childress' name. AlthoughBelt did not suggest that Childress stop picketing, Childressstated that it would only be fair for him to do so under thecircumstances.The next day Childress conveyed Belt'sinvitation to join in the petition to four or five drivers.As a result of the back-to-work solicitation, more than150 signatures were obtained. The signed petitions werethen delivered to Brooke who in turn submitted them onSeptember 14 to the Indiana Division of Labor forverification of the authenticity of the signatures. TheDivision promptly notified the Union of the receipt of thepetitions.On September 23, the Division advised theRespondent and the Union that, "after examining thesignatures on the petition and the list furnished by RedCab, Inc. [it] finds that there is a majority signing thepetition."When the Covington-Edmonds group learned ofthe petition the same morning, they severely criticized Daywho disavowed responsibility for it. Covington furtherwarned Day "that there was no way anybody was going togo back to work ... because . . . that building was goingto come down brick by brick up there" and that "thePantherswas goingto take over."Later in the day (September 23), President Hunt, theCompany's attorney,Day and the Union's attorneyconferred with the result that a contract was executedproviding substantially the same terms and a strictcommission arrangement as those contained in theproposal the Respondent had withdrawn on August 11.21There is a conflict in testimony which need not be resolved, whetherBelt also stated that those who signed the petition would be given apreference in assignment of new or better cabs. Childress admitted that hewas not induced to sign the petition for this reason.22 SeeResp Exh. 7 and G. C. Exhs. 3, 29A, and 29B23This preference for inexperienced drivers was in sharp contrast withtheRespondent'swanted advertisements on August 17, when thecancellation of the leases became effective.24 SeeResp. Exh. 7. Included in the 90 nonrecalled former drivers areCharles Rhea, Verlon Sweatt and Michael F Elliott. There is no persuasiveevidence that they were not employees on August 17, as the Respondentseems to suggest.While it appears that Sweatt and Elliott had been placedSurprisingly,no discussion was had on this occasionregarding the reinstatement of drivers; nor is there anyevidence of any intervention by the Union to secure therecall of the individuals here involved.On September 24, the Union and the Respondent issueda joint news release, announcing the settlement of theirlabor dispute upon the terms proposed by the Companyand the signing of a bargaining contract. The releasefurther stated that the Company "will commence hiringdrivers immediately." When thisrelease wasshown to thepickets by the internal security police, picketing terminated.9.The resumption of operations on September25; refusal to rehire approximately 90 formerdriversFollowing the execution of the bargaining contract andthe termination of picketing, the Respondent reopened itsoperationson September 25. To man its cabs, theRespondent rehired, as new employees, those of its formerdrivers who had filed new employment applications andsigned the back-to-work petition. In addition, it beganhiring the first week of its resumed operations new driverswho were not in its employ at the time of the August 17events in preference to former drivers, whether or not theformer drivers had also applied for jobs after picketing hadended or had filed new employment applications 22 Indeed,completely disregarding the pool of experienced manpow-er, the Respondent ran daily advertisements for drivers inlocal newspapers from October 23 until February 1971,noting its preference for applicants "with no previous cabexperience." 23 As a consequence of this recruitment policy,there were approximately 90 former drivers still not recalledat the time of the hearing in this case.24 This number is farless than the number of new employees the Respondent hadhired during the period from September 25 to March 11,1971.25There is undisputed evidence of specific unsuccessfulefforts by nine former drivers to secure employment withthe Respondent after picketing had ended and operationswere resumed. In accordance with customary procedures,these drivers, separately or, in groups at different times,26approached the female-clerk in charge of issuing trip cardsand cab keys and requested cab assignments. Shethereupon directed them to Supervisor Marvin Edmonds orOmer Lloyd. Their ensuing experience was substantially thesame. The supervisors informed them of the requirement offiling new employment applications with which they thencomplied. In response to their inquiries concerning their jobon an "off list" which the Respondent maintained for drivers who failed topay looney owed to it and which disqualified the individuals from drivinguntil they arranged for discharge of their obligations, their leases were notcanceled prior to that date.Moreover, General Manager Brooke admittedthat Sweatt drove a cab on August 16 and that Elliott was removed fromthe list when he arrangedto payfor cab damages he had caused.25 See G. C Exh. 3, 29A, and 29B.26Richard Covington,Ben Edmonds,RichardHighbaugh,GeorgeCrutcher, Charles Rhea, Henry Williams, Michael Elliott, Verlon Sweatt,andJames Childress Several of them applied for work on September 25while the other drivers applied on September 29 or within that time period RED CAB, INC.289prospects, the supervisors observed that they had not signedthe back-to-work petition; 27 that since the supporters of thepetition had previously agreed to return to work and wereinstrumental in ending the work stoppage, the Companywas obligated to hire them first; and that business hadsuffered by reason of the strike with the result that therewere insufficient jobs available even to take care of all ofthe drivers who had signed the petition. In concluding theinterviews, the named individuals were advised that theirnew applications would be screened and kept on file forconsideration for future employment.According to the uncontradicted testimony of HenryWilliams, one of the above applicants, he visited theterminal about a month after submitting his new applica-tion and asked General Manager Brooke when he would becalledback to work. Brooke's reply was negative,remarking that at one time "he had-[Williams] comingback to work but-[his] name showed up on the LaborBoard list." Apparently, Brooke was referring to the unfairlabor practice charge Covington had filed on, September 29in the presentcasein which Williams and other drivers werenamed as employees unlawfully terminated and deniedemployment for engaging in protected union and concertedactivity.Another of the nine named drivers, James Childress, hada different experience from the others. As noted earlier,Childress had voluntarily signed the back-to-work petitionand abandoned the picket line. He and other former driversreported for work about 8 a.m. on September 25. After asupervisor announced how operations were to be initiated,Childress proceeded to the window counter for a cabassignment. However, he was informed by the female clerkthat he could not have one as he had been "red lined" andthat she did not know the reason. He thereupon discussedthe situationwith Supervisor Lloyd who stated that"evidentally something has happened" and suggested thathe be patient until the matter was "straightened out." Afterwaiting a while and again being advised by Lloyd that thesituation had not changed, Childress spoke to Brooke whoindicated that the records had gotten mixed up or lost or"they couldn't find-[his] signature on them." In reply tohis inquiry, Brooke disavowed any intention not to rehirehim. Subsequently, Childress communicated with Brookeand was advised that things had not yet been straightenedout.On a later visit to the terminal, Childress askedPresident Hunt about his chances of being rehired. Huntanswered that he might as well get another job as he was "abig trouble maker" who made "more noise and stuff thananybody around here"; that he even had his wife on thepicket line; and that, in any event, the Company did nothave much business and preferred inexperienced drivers.In addition, there is testimony by another former driver,John Bryant, that he did not apply for a job with theRespondent after picketing had ended because otherformer drivers had informed him that they had been turned27The drivers denied having ever seen the petition, although theyadmitted hearing rumors of its circulation.28The Respondent in its brief identifies the leaders of the "minoritygroup" to be the "complainant Covington, Ben Edmonds, Tony Soihanand a few others." Actually, as noted above, approximately 90 drivers hadnot been recalled as of the time of the hearing.29N L.R B v. Draper Corporation,145 F.2d 199 (C.A. 4), setting asidedown. However, it appears from Respondent's Exhibit 7that he had at an undisclosed time filed an employmentapplication.As indicated above, neither he, the above-named individuals nor other former drivers listed inRespondent's Exhibit 7 had been recalled as of time of thehearing.B.Concluding FindingsOn the basis of the foregoing evidence, the GeneralCounsel contends, in substance, that the Respondent, inviolation of Section 8(a)(1), (3), (4), and (5) of the Act,discharged and locked out its drivers because of theirprotected union and concerted activity relating to theratificationof the tentative agreement, and thereafterrefused to reinstate approximately 90 of these employees;that the Respondent denied reinstatement to driver HenryWilliams for the additional reason that he was named in theunfair labor practice charge filed herein; that it threateneddrivers with loss of employment because of their protectedactivity; and that it unilaterally established new terms andconditions of employment, dealt with individual employeesand solicited their return to work on such terms,participated in the preparation and circulation of thepetition and engaged in other acts in derogation of theUnion's representative status. The Respondent, on theother hand, simply views the drivers' activity as nothingmore than an unauthorized wildcat strike conducted by adissidentminority in opposition to the union leadershipand the progress of contract negotiations' with theRespondent. It therefore argues that such interference withthe bargaining process was not a concerted activityprotected by Section 7 of the Act and hence its refusal "toreemploy the leaders" 28 was not an unfair labor practice. Insupport of its position, the Respondent relies on theprinciple expressed by, the court in theDraperlineofcases.29For the reasons hereinafter indicated, I find thatthisprinciple is not applicable to the situation herepresented.Itcannot be seriously denied that the Respondentdischarged its drivers 30 on August 17 when the cancellationof the lease agreements became effective. This is plainlyshown by the notice the Respondent posted at its terminaland the letter it sent to the Union, notifying it of theCompany's action and its intention to "consider anyrehiring of the terminated lessees after careful screening"on the basis of its newly imposed terms of employment.Certainly,clearer language is not needed to effect aseverance of the employment relationship. Indeed, subse-quent events including, among other things, the rehiring offormer drivers as new employees after filing the requiredemployment application, even though their original appli-cation was apparently still on file with the Company, andthe Respondent's refusal to recall the other drivers involved52 NLRB 1477;Harnischfeger Corporation v. N.LR B., 207F.2d 575 (C.A.7), setting aside 103 NLRB 47;N.L.R.Bv.SunbeamLighting Company,Inc,318 F.2d 661 (C.A. 7), setting aside 136 NLRB 1248.30As found above, drivers were employees within the meaning of theAct on and prior to August 17, as they have concededly been since thatdate. 290DECISIONSOF NATIONAL LABORRELATIONS BOARDherein, confirm that a discharge was contemplated andaccomplished.31Equally clear is the fact that the discharge action wastaken by the Respondent in reprisal for the campaignconducted by the Edmonds-Covington group to defeatratification of the tentative agreement reached by theUnion's negotiating team with the Respondent. Thus, uponlearning of this campaign, which unquestionably displeasedCompany President Hunt, especially since Edmonds andCovington had previously concurred in the tentativeagreement, Hunt informed the Union in his August 11lettermentioned above that he was withdrawing thecompany proposal in view of the "recent developments thatare carrying on within our driver organization" and that hewas therefore terminating the lease agreements. This theRespondent did without even waiting for the results of thecontemplated ratification meeting scheduled to be held 3days later on August 14. However, all the Edmonds-Covington group was actually doing was to expressdissatisfaction with the proposed agreement in an effort tosecure ultimately further concessions from the Respondentthrough their bargaining representative. Undeniably, theemployees had the right to reject the tentative agreementand implicit in this right was the privilege to engage invigorous advocacy among themselves to achieve thisobjective.Whether or not they acted reasonably or wisely isnotmaterial in determining the permissibility of theirconduct.32Moreover, such activity related to the internalaffairsof the Union into which the Respondent wasstatutorilybarred from intruding.33 In 'a real sense,therefore, the anti-ratification conduct was union andconcertedactivity"forthepurposeofcollectivebargaining-[and]mutual aid and protection" whichSection 7 of the Act safeguards and for which theparticipants may not be lawfully discharged, much less allthe drivers many of whom favored ratification.34As the Board so aptly observed inNu-Car Carriers:35The discharge of a dissident within a union when thattermination is motivated by a desire to eliminate protestmust inevitably result in an infringement under Section8(a)(1)and 8(a)(3) of the employee's right to self-organization.We believe that inherent in that right istheprivilegeof protest and persuasion of others.Without this, effective employee representation be-comes a nullity.As the Respondent's conduct was inherently destructiveof the drivers' protected rights, I find that the discharges31This is also evident in the back-to-work petition which GeneralManager Brooke drafted wherein the signers were identified as "FormerDriver #."32N.L.R.B. vMackay Radio & Telegraph Co.,304 U.S. 333, 344,N.L R B.v.Washington AluminumCompany, Inc,370 U.S. 9, 16.33Jack Roesch, d/b/a Roesch Transportation Company,157 NLRB 441,448; cf.N L.R.B v. Wooster Division of Borg-Warner Corp.,356 U.S. 342,349-350.34N L.R B. v. Nu-Car Carriers, Inc.,189 F.2d 756 (C.A. 3) enfg. 88NLRB 75, cert. denied 342 U.S. 919; see alsoSimmons, Inc v. N.LR.B.,315 F 2d 143, 145 (C.A. 1), where the court sustained the Board's findingthat the employer violated Sec 8(a)(l) by threatening employees withdischarge in order to coerce their acceptance of the terms of a proposedbargaining agreement (134 NLRB 1038).35 88 NLRB at 76-77.36NL.R.B v. Katz,369 U.S. 736, 742-743.37CfN LR.B v. Armour & Co,154 F.2d 570, 577 (C A. 10).which became effective on August 17 violated Section8(a)(1)and (3) of the Act. Moreover, I find that theRespondent's unilateral imposition of new terms inferior tothose previously offered to the Union, as a condition ofreemployment as new employees also amounted to punitiveaction condemned by the same provisions of the Act. Bythus bypassing the Union in establishing new terms andconditions of employment and by dealing with the driversdirectly in offering jobs on those terms, I further find thattheRespondent acted in complete disregard of thebargaining duty it owed to the Union and thereby violatedSection 8(a)(5) of the Act 36As a result of the wrongful discharge of the drivers andthe unwillingness of a sufficient number of drivers tooperate cabs under the Company's unilaterally imposedterms37, the Respondent on August 17 closed down itsterminal. I am not persuaded that the alleged threats offirebombing or violence that morning contributed to theshutdown to any significant degree, if at all.As discussed above, after operations ceased and thedrivers' termination became an accomplished fact, thedriversbegan picketing the Respondent's premises toprotest their discharge and conditions for rehire as newemployees.Thiswas not an unusual response. Suchpicketing has long been regarded as a protected, concertedactivity to regain jobs unlawfully terminated. Certainly, thisprotection was not forfeited, as the Respondent argues,because the drivers, without obtaining union authorizationengaged in a strike so designated by the several handmadepicket signs which were carried the first and second days.However, if it is legally important to label the drivers'activity, the language of those few signs must not beevaluated in a vacuum but must be considered in the lightof surrounding circumstances. Here, the evidence demon-strates that, technically speaking, there was no strike underthe statutory definition as the drivers did not stop work butwere discharged.38 On the other hand, assuming that thedrivers' activity was a strike, they, as unlawfully dischargedemployees, retained their employeestatus 39and as suchwere privileged to strike in support of their labor disputewith the Respondent over their lost jobs 40 Moreover, undersettledauthority,41union sanction or compliance withinternalunion procedures is not a prerequisite forexercising this right. Inanyevent, the strike signs werereplaced with lockout signs shortly after the Union advisedthe drivers that they had been locked out and furnishedthem with signs containing such language. Indeed, to make38 Sec. 501(2) of the Act defines theterm"strike" as including "anystrike or other concerted stoppage of work by employees (including astoppage by reason of the expiration of a collective-bargainingagreement)and any concerted slow down or otherconcertedinterruption of operationsby employees."39 Sec. 2(3) of the Act provides that the "term `employee' ... shallinclude any individual whose work has ceasedas a consequenceof, or inconnectionwith, any currentlabor dispute or becauseof any unfair laborpractice-."90 Sec.13 states that"[nlothing in thisAct, except as specificallyprovided for herein, shall be construed so as either to interfere with orimpede or diminish in any way the right to stake, or to affect thelimitations or qualifications on thatright." Sec. 2(9) defines the term "labordispute"as including "any controversy concerning terms, tenure orconditions of employment ... .41NLRB v 'Deena Artware, Inc.,198 F.2d 645, 652 (C.A. 6), cert.denied 345 U.S. 906. RED CAB, INC.291the picketing official Union President Day carried the firstunion sign. That this picketing thus had union sanctioncannot be seriously questioned.Ialso find that the drivers' activity did not lose itsstatutory protection on August 25 when they replaced thelockoutsignswith strikesigns.As previously noted, thisaction was taken on the Union's advice given on August 17that they could strike the Respondent if the Respondentdiscontinued the lockout by resuming operations. Whetheror not this advice was meaningful in the framework of theevents here, it is perfectly clear that the so-called strike wasin furtherance of the same lawful objective to securereinstatement of the drivers to their former jobs. For thisreason, I find, contrary to the Respondent's contention,that the so-called strike, like the prior lockout picketing,was a protected concerted activity and the drivers may notbe deprived of their jobs for engaging in it, even though thestrike was not authorized because they did not wait for thestrike vote the Union had scheduled for August 28,42 orbecause they did not otherwise comply with internal unionprocedures 43Lastly, I find no substantial business or other legitimatereason in the record for the Respondent's refusal toreemploy the nine named drivers 44 who personally appliedfor jobs after operations were resumed or in its failure torehire the other former drivers who filed new employmentapplications. As these employees have been found to havebeen unlawfully discharged because of their earlierprotected union and concerted activity, I conclude that theRespondent's refusal to reemploy them constitutes inde-pendent unfair labor practices under Section 8(a)(1) and (3)of the Act 45 As Henry Williams, one of the namedindividuals, was not rehired for the additional reason thathis name was included in the unfair labor practice chargefiledherein on his behalf, I further find that suchdiscrimination violated Section 8(a)(4) of the Act.Inmaking my above findings, I have given carefulconsideration to the Respondent's reliance on the principleenunciated by the court inDraperand followed in severalother cases to justify the discharge and refusal to reinstatethe drivers in question and perceive no factual basis for itsposition. In the cited cases,46 a dissident minority engagedin a wildcat strike which preempted or undermined theauthority of the employees' exclusive representative in itsnegotiations with the employer, and thereby interfered withthe normal bargaining process. As shown above, there wasno such unwarranted wildcat strike by the Edmonds-Covington group. On the contrary, the picketing thatoccurred was to protest the unlawful discharges and theimposition of unilaterally established terms inferior to thosepreviously offered to the Union, as a condition of42As indicated above, the Edmonds-Covington group, however,conducted its own strike ballot on August 25 which resulted in a vote of 80to 0 in favor of striking.43N.L R B v. Deena Artware, Inc, supra.44Covington,Ben Edmonds,Highbaugh,Crutcher,Rhea,HenryWilliams, Elliott, Sweatt, and Childress.45 In view of the fact that the remedy of reinstatement and backpaywould be thesame, it is unnecessary to decide whether it would have beenfutile for the remaining discharged drivers to apply for reinstatementCertainly, the Act does not require unlawfully terminated employees to doso46N.L.R B. v Draper Corporation,145 F 2d 199 (C.A. 4), settingreemployment as new employees. Accordingly, I reject theRespondent's contention as lacking in merit.In addition to the foregoing, I find that the Respondentengaged in other unfair labor practices during the course ofthedrivers'protectedunion and concerted activity.Specifically, I find that on September 4 President Hunt,after criticizing the activities of the drivers associated withthe Edmonds-Covington group, warned both expressly andby implication that Edmonds, Covington, and other driverswould never return to work for that reason. Clearly, such anominous threat for engaging in protected union andconcerted activity, which later became a reality, violatedSection 8(a)(1) of the Act. I further find that Hunt'ssolicitation of drivers to abandon the picket line and returntowork as new employees under the unilaterally estab-lished terms on the occasion of the Respondent's abortiveattempt to resume operations on August 25 necessarilyundermined the Union's representative status in violationof Section 8(a)(5) and (1) of the Act. Similarly in derogationof the Union's bargaining status was the Respondent'sconduct in acceding to the request of drivers Marlnee andPennell to restore the Company's previously withdrawnoffer of42-46-48percent commissions to induce thedrivers to sign a back-to-work petition, as was its conduct inpreparing and participating in the circulation of such apetition. There is room for little doubt that conduct of thisnature also violated Section 8(a)(5) and (1) of the Act.IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, Irecommend that the Respondent cease and desist fromengagingin the unfair labor practices found and in like andrelatedconduct and take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that the Respondent unlawfully dischargedall itsdrivers on August 17, 1970, and subsequently refusedto rehire a substantial number of them when it resumedoperations on September 25, 1970. I, therefore, recommendthat the Respondent offer the drivers who have not yet beenrecalled immediate and full reinstatement to their formerjobs or, if those jobsno longer exist,to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of theirdischarge, by payment to each of them of a sum of moneyequal to that which each one normally would have earnedfrom the date of discharge to the date of the offer ofreinstatement,47 less his net earningsduring the saidperiod48 As for those drivers who have returned to work, itappears that they were rehired as new employees and thataside 52 NLRB 1477 (union agreedto postpone negotiating meeting tonew date andemployees struck tocompel earlier meeting),HarnischfegerCorporation v. N.L R.B,207 F.2d 575 (C.A. 7), setting aside 103 NLRB 47(walkout becauseof dissatisfaction with the mannerin which the unionnegotiatingcommittee was bargaining);N.L R Bv.SunbeamLightingCompany, Inc.,318 F.2d 661 (C.A. 7),setting aside136NLRB 1248(walkout while bona fidecontract negotiations were in progress).47The record shows thatthe parties concludeda collective-bargainingcontract on September 23, 1970. Consequently,the commissions thereinprovided shall governthe computationof backpayafter that date.48 SeeN.L.R.B. v Armour & Co.,154 F.2d 570, 577 (C.A. 10). As anumber ofdrivers heldother regularjobs at thetime of their wrongful(Continued) 292DECISIONSOF NATIONALLABOR RELATIONS BOARDthey also may have suffered loss of pay as a result of theirunlawful discharge. Accordingly, I recommend that theRespondent take the same action concerning reinstatementand backpay with respect to these employees as isrecommended above with respect to the nonrecalledemployees. Backpay shall be computed with interest on aquarterly basis in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716. To facilitate the computa-tion, as well as to clarify the named employees' rights toreinstatement and employment, the Respondent shall makeavailable to the Board, upon request, payroll and otherrecords necessary and appropriate for such purposes. Ifurther recommend that the Respondent notify theseemployees of their right to reinstatement on application ifthey are serving in the Armed Forces of the United States.The posting of a notice is also recommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and part-time drivers, together withgarage employees of the Respondent employed at itsfacility, exclusive of all personnel department employees,officeclericalemployees, porters, salaried employees,professional employees, guards, and all supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By discharging its employees and refusing toreinstate them to their former jobs because they engaged inunion and concerted activities protected by Section 7 of theAct, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.6.By refusing to reinstate an employee because hisname appeared in the unfair labor practice charge filedherein on his behalf as one of the unlawfully dischargedindividuals, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(4) of the Act.7.By unilaterally establishing new terms and conditionsof employment without first notifying and bargaining withtheUnion; by dealing with individual employees withrespect to terms and conditions of employment inderogation of the Union's exclusive representative status;by soliciting drivers to abandon the picket line and returntowork as new employees under the unilaterally estab-lished terms; and by preparing and participating in thecirculationof a back-to-work petition based on theemployees' acceptance of terms and conditions of.employ-ment contained in a tentative agreement it had previouslywithdrawn but which it reoffered to employees to inducethem to sign the petition, the Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.8.By threatening to discharge and refuse to reemploydrivers in reprisal for their protected union and concertedactivity, the Respondent has engaged, and is engaging, inunfair labor practices in violation of Section 8(a)(1) of theAct.9.The aforesaid unfair labor practices affect commerce,within the meaning of Section 2(6) and (7) of the Act.10.The Respondent has not violated the Act bypromising employees a preference in selection of cabs toinduce them to sign the back-to-work petition, as alleged inthe complaint.[Recommended Order omitted from publication.]discharge in addition to driving for the Respondent, the earnings from theregular jobs, of course, may not be considered in determining theRespondent's backpay liability under the terms of this Order.